Citation Nr: 9908993	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-17 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

2.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.

This current matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision of the RO, which determined that the veteran's 
appeal of the May 1995 rating decision denying service 
connection for a back disorder was untimely and found that 
new and material evidence had not been presented to reopen 
the veteran's claim.

This matter also comes before the Board from a rating 
decision of December 1996, which denied entitlement to a 
total disability evaluation, based on individual 
unemployability.

While the appeal of these matters was pending, the case was 
transferred to the St. Petersburg, Florida RO in November 
1998.  

The Board notes that by written correspondence dated in March 
1998, the veteran has essentially raised claims for 
entitlement to an increased evaluation for his service 
connected right arm disability and for a left ankle disorder, 
which he alleges is service connected.  These matters are 
referred to the RO for further development.


REMAND

The Board finds that it is necessary to remand this case to 
schedule a hearing before a hearing officer at the RO.  

In a VA form 9 filed in January 1997, the veteran requested a 
RO hearing to be held before a hearing officer at the RO.  In 
March 1997, a hearing was held before a hearing officer to 
address both matters on appeal.  The veteran later requested 
a Travel Board hearing in his VA form 9 filed in December 
1998.  He waived his right to a Travel Board hearing and 
requested a videoconference hearing to be held before this 
member of the Board via correspondence sent on January 20, 
1999.  A hearing was scheduled for March 25, 1999.  On March 
20, 1999, a facsimile was sent to the RO containing the 
veteran's signed request to cancel the videoconference 
hearing, and requesting a local RO hearing again be held in 
front of a hearing officer in its place.  In accordance with 
the veteran's request, this matter shall be remanded in order 
for the RO to schedule such a hearing.

Regarding the veteran's claim to reopen his claim for service 
connection for low back problems, the Board notes that since 
the appellant's claim was denied by the RO in November 1997, 
a precedent holding of the United States Court of Appeals for 
the Federal Circuit (hereinafter "Federal Circuit") has 
provided new guidance for the adjudication of claims for 
service connection based on the submission of "new and 
material evidence." F.R. § 3.156(a) as a 
reasonable interpretation of an otherwise ambiguous statutory 
term (found under 38 U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  Pursuant to the 
holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the legal 
standard that remains valid, 38 C.F.R. § 3.156(a), requires 
that in order for new evidence to be material, it must be 
"so significant that it must be considered in order to 
fairly decide the merits of the claim."  

The Board notes that the RO utilized the language of the 
invalid Colvin legal hurdle in the November rating decision, 
but then used the valid standard requiring material evidence 
to be "so significant that it must be considered in order to 
fairly decide the merits of the claim" in the October 1998 
statement of the case.  Because the RO has utilized the 
appropriate new and material evidence legal standard in its 
statement of the case, a specific remand is not necessary for 
the purpose of readjudication of the appellant's claim 
pursuant to the holding in Hodge, supra.  However, as the 
matter is to be remanded for other reasons, the RO is 
directed to continue to utilize the valid standard in 
adjudicating the veteran's claim to reopen the previously 
denied claim for service connection for low back disability.  

In view of the foregoing, further appellate consideration is 
deferred and the case is REMANDED to the RO for the 
following:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing before a hearing officer 
to be held at the RO.  All 
correspondences pertaining to this matter 
should be associated with the claims 
folder.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


	(CONTINUED ON NEXT PAGE)
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 5 -


